Citation Nr: 1103694	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  06-37 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Alsup, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1953 to December 
1954.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  The Veteran 
disagreed and perfected an appeal.  In a May 2009 decision, the 
Board denied the Veteran's claims.  The Veteran appealed and in a 
September 2010 Order, the Court of Appeals for Veterans Claims 
(Court) remanded the claims for action consistent with the Joint 
Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted, the Veteran's claims have been remanded pursuant to an 
Order directing the Board to comply with a Joint Motion for 
Remand (JMR).  The parties to the JMR contended and the Court has 
found that remand for further evidentiary development is 
necessary for two reasons.  First, the September 2006 VA 
examiner's audiology report is inadequate because it failed to 
provide a rationale regarding whether it was at least as likely 
as not that the Veteran's diagnosed bilateral sensorineural 
hearing loss was incurred during or aggravated by his active duty 
service.  Second, the medical evidence of record contained 
references to VA treatment records that are not associated with 
the Veteran's VA claims folder.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  VBA shall ensure that all VA treatment 
records regarding the Veteran's bilateral 
hearing loss are associated with the 
Veteran's VA claims folder.

2.  Following completion of the foregoing, 
VBA shall provide the Veteran's VA claims 
folder to a VA audiologist who has not 
previously examined the Veteran and who shall 
review the Veteran's record explicitly 
including the Veteran's statements regarding 
exposure to excessive noise during service 
and the February 2006 statement of the 
Veteran's spouse.  The examiner shall provide 
an opinion whether it is at least as likely 
as not that the Veteran's diagnosed bilateral 
hearing loss and tinnitus were incurred 
during or was aggravated during the Veteran's 
active duty service.  If the examiner 
determines that examination of the Veteran is 
necessary in order to provide the requested 
opinion, such examination shall be 
accomplished.  If the examiner is unable to 
provide the requested opinion without resort 
to mere speculation, the examiner shall 
provide a rationale regarding why that is the 
case.  The examiner's opinion shall be 
associated with the Veteran's VA claims 
folder.

3.  Following completion of the foregoing, 
VBA shall readjudicate the Veteran's claims 
for entitlement to service connection for 
bilateral hearing loss and tinnitus.  If the 
benefits sought on appeal remain denied, VBA 
should provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate period 
of time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



